Annual political strategy 2008 (debate)
The next item is a statement by the Commission on the Annual Policy Strategy for 2008.
Vice-President of the Commission. Mr President, Honourable Members, I am indeed very pleased to present you with the Commission's annual policy strategy for 2008 and I am of course looking forward to a valuable political discussion.
Let us first take a quick look over the context for the next year. In two weeks, we will celebrate the 50th anniversary of the Treaty of Rome, and the Berlin Declaration will be adopted. The year 2008 should be an opportunity to look forward. We hope that the roadmap to be agreed by the Council in June will create the conditions for achieving a clear and constructive institutional settlement next year.
This is necessary because Europe needs reform. It would also allow us to send a positive signal before the European elections. Meanwhile, we will see further consolidation of the Union. In 2008, we expect to see a number of Member States joining the Schengen area. We also hope that additional Member States could adopt the euro as soon as they fulfil the criteria.
On the future financing of the European Union, and as agreed by Parliament and the Council, in 2008 the Commission will be working to present a review of the budget. In a few months we will launch a broad consultation to allow citizens, stakeholders and those involved with institutions to express their views on the priorities of the EU and the resources needed to address them.
The strategic objectives defined by this Commission at the beginning of its mandate remain valid: 'prosperity, solidarity, security and a strong and open Europe in the world' still summarises the core ambitions of the Commission, and we are happy to see that both Parliament and the Council have backed us.
In the modern world, a number of highly important issues are not confined to just one or the other of the strategic objectives. They need to be taken forward together across policy areas, and I see three of these as being particularly important for 2008 in the APS.
Firstly, energy and climate change. The very positive results of the European Council last week with clear, binding decisions were built on the proposals presented by the Commission in January which brought fresh ideas and policy directions in Europe. Now we must deliver. Whilst we hope to have practical proposals on energy on the table in the third quarter of this year, much work will be needed in 2008. The key elements of the energy package must be put in place. A well-functioning internal market, a vibrant, renewable sector, energy efficiency and solidarity and interconnection will all be taken forward. We will also push for strong commitments by the EU and global stakeholders to reduce CO2 emissions beyond 2012 when the Kyoto Protocol expires.
Secondly, the renewed Lisbon Strategy for growth and jobs remains the main instrument for promoting a more prosperous, environmentally responsible and socially inclusive Europe. We are making good progress in partnership with the Member States. Next year we will reflect on how to press ahead with further reforms.
Following on from the single market review and the social reality check which will be presented this year, the Commission will launch a series of initiatives to make sure that the single market continues to deliver on its economic promises and that it allows citizens to reap the benefits.
Thirdly, migration in its various facets is a key challenge for the European Union. Properly managed labour migration can make a positive contribution to our economies and to our societies and we will present two draft directives in this field. We also plan to propose further measures to achieve a common European asylum system by 2010. We will also need further action on preventing illegal migration, combating the ruthless business of human trafficking and protecting our common external borders.
Let me now come back to the strategic objectives and give you a few examples of other key initiatives. As concerns prosperity beyond the continuing consolidation of the internal market, 'greening' the transport sector will be a key theme, with action on urban transport, legislation on nitrogen oxide emissions from aviation and on emissions from ships. The Commission will also take preparatory action to ensure the European Institute for Technology is operational as from 2009. In the field of solidarity, the Commission will present a health check of the common agricultural policy, which will pave the way for the future CAP.
Based on social stocktaking and the mid-term review of the implementation of the social agenda, the Commission will propose initiatives to promote solidarity and access of citizens to rights and opportunities as well as action to tackle discrimination outside the labour market.
We also intend to propose a new EU action plan on drugs and initiatives to tackle child poverty and protect children using the internet.
To promote security and freedom, we plan to propose new measures for managing our external borders and to set up a European surveillance system to help Member States to deal with growing flows of illegal immigrants. To support the fight against organised crime and terrorism, we expect to see a centralised data base of fingerprints becoming operational and the Commission will also launch a policy to tackle violent radicalisation.
Ensuring internal and external coherence and fighting for a Europe with a strong voice in the world will be another key area for action. We are ready to play a strong role following a status settlement for Kosovo and we will continue the accession negotiations with Croatia and Turkey. We will pursue negotiations on new agreements with Russia and Ukraine and develop our ties with key partners.
As regards trade policy, alongside continued efforts to deliver the Doha Development Round, action will centre on the Global Europe external competitiveness agenda. The Commission will also work closely with Member States and partner countries to make sure that the European consensus on development makes good progress and strengthens our partnership with the African Union.
I would like to say a few words on better regulation, which, as you know, informs all the Commission's work. I am convinced that the Commission and Parliament have a mutual interest in cooperating even more closely than today in this area. Cooperation means agreeing on common priorities and on strategic choices. The Commission's strategic review on better regulation of November 2006 set out our political priorities in detail, taking into account the views expressed by the European Parliament in its April 2006 part-session, which was devoted to this issue. If need be the Commission will be ready to come back and discuss better regulation in more detail with Parliament.
Let me also emphasise a novelty in our strategy for 2008. Following the example of the work programme for this year, communication priorities are an integral part of our policy strategy, focusing our messages on a limited number of issues that are of key concern to people, and communicating these clearly reflects and contributes to our overall communication strategy.
Finally, I would like to underline the criteria that we applied for ensuring an allocation of staff which matches our policies. Additional resources will be used exclusively to cover needs due to enlargement, whereas all other needs will have to be served through internal redeployment within the Commission.
The presentation of the annual policy strategy marks the beginning of a process leading to the adoption of the Commission's legislative and work programme at the end of this year. I feel strongly committed to this process, even though it could still be improved. Together we should make the dialogue between the committees and the Commissioners more political. In the resolution adopted last year, Parliament expressed its intention to involve the political groups more consistently and at an early stage of the procedure. I hope that this will be the case.
A political, frank and constructive dialogue between our two institutions on where Europe should put its political weight and where it should invest its resources in the next year is of major importance, so let us work together for the benefit of Europe.
on behalf of the PPE-DE Group. - (DE) Mr President, ladies and gentlemen, it is nice that you were able to come after all, Commissioner. We are glad you are here. We have no cause to be over critical, since the presence of Members is in inverse proportion to the importance of this project. This debate makes sense if, when formulating the final legislative programme in the autumn, the Commission listens to what Parliament has to say.
A number of my fellow Members will be commenting on the details. The Group of the European People's Party (Christian Democrats) and European Democrats) is in principle prepared not only to give the Commission's work its political backing in Parliament, but also to go along with the objectives it defined at the beginning of its mandate: prosperity, solidarity, security and freedom. I am pleased to confirm that, starting from these objectives, you are also developing the correct political measures for the areas on which we now have to work: growth, employment, climate change, energy, the knowledge-based society, consolidation of enlargement. We can argue about the details.
I have one criticism of what you say, Commissioner. You announce a common European asylum system for 2010. Forgive my saying so, but the Treaties open the way for minimum standards in these fields, but not for a harmonised European asylum system. Please check very carefully where you are leaving the level of the Treaty here. That is a sore point for me.
This legislative programme is interesting not for what it contains but for what it does not contain. You say in the introduction that these measures meet the citizens' expectations of where Europe should act. You paint a picture of a Union that is able to respond to the challenges of globalisation. Over all, you draw a comparatively rosy picture of this European Union, especially so far as the citizens' expectations are concerned.
If that is the case, then why did the citizens of France and the Netherlands say such a clear No to Europe? The Treaty itself hardly gave them any reason to, hardly any of them read it. There is a deep unease about the European Union, and if you investigate that unease, you find there is a reason for it - not the only reason, but a reason nevertheless - and that is European bureaucracy. It gives many people the feeling they are having their minds made up for them and having policies forced upon them, being exposed to decisions where nobody understands why they have to be taken in Europe and not in the Member States.
This feeling of being treated like children provokes rejection, leads to falling turnouts in elections and, if the process continues, it will boost political forces that are really against Europe, and that ought to worry us. We in Parliament, too, must ask ourselves how long we can claim to be the European nations' legitimate representatives if the election turnout is always less than 50%.
One of the sources of unease is European legislation. That is why this is the right time to talk about it. You speak yourself, Commissioner, of an ambitious drive towards better regulation. How true and how worthy of support! You have our full political support in that. So far, however, you have only mentioned the target: a 25% reduction. You do not say how that target will be achieved. Better regulation is more than anything something which is meticulous about respecting the limits of subsidiarity and respecting the competence of the Member States rather than craftily pushing those limits back.
The European Commission has in its hands a key to regaining the public's confidence. We also need a new culture of subsidiarity. Every piece of draft legislation should take care not to regulate every detail, but to weigh up carefully where the Member States' regulative competence begins.
Point the way, Commissioner! Less central lawmaking will be Europe's gain.
on behalf of the PSE Group. - (DE) Mr President, Madam Vice-President, our group believes the Commission has done a number of good deeds. We nevertheless hope that in its remaining time in office the Commission, together with the European Parliament, will be an even stronger driving force for the European Union's development. We will fully support it when the Council hesitates and procrastinates and does not really want to take Europe forward.
I would like to begin with a positive example, energy policy, and in this connection of course climate policy, a subject that is very close to your heart. It was absolutely right to insist that there must be binding targets, especially for renewable energies. It was equally correct to look for a pragmatic solution in the matter of competitiveness. So far as nuclear technology is concerned, it was absolutely right to accept that there are different approaches. There is one thing I would like from the Commission here, however, something that may perhaps reconcile the different approaches, namely a high standard of safety and also corresponding obligations on nuclear power plants and the countries that use nuclear technology to provide information. I would like the Commission to come forward with proposals on this.
In energy foreign policy, too, it is important to press on further, on the one hand saying we want to diversify and on the other supporting diversification. It is also extremely important to nominate the Commission coordinators who will ensure that we forge a variety of links for energy supplies. If the Polish Government believes it needs to develop an energy policy together with Ukraine and some countries of the southern Caucasus, then I hope the Commission will get on with developing an all-European energy policy.
Secondly, also on energy foreign policy: I know that the Commission is making preparations for cooperation with the Black Sea and Mediterranean regions. There, too, it is important that the Commission is not hampered by the Council in its proposals - for cooperation in energy, for migration policy and especially not for visa policy. I was very sorry that the Commission did not object when the Member States originally went so far as to tighten visa policy for our neighbours by demanding higher fees. I hope it will be successful in negotiating a sensible visa policy with all our neighbours, especially of course the Balkans.
Finally, I would like to come to the matter that lies close to our hearts: social competence. Mr Nassauer is not wrong in saying why many people in Europe are sceptical about the European Union, the Commission and even the European Parliament. It is also because the social dimension is underexposed in the Commission's work. You admit it yourself: in the most recent documents you have published, whether about the internal market for the citizens or social reality stocktaking in Europe, you write quite clearly why this scepticism and this detachment have come about, saying that there is no point in the internal market unless the ecological and social consequences are seen and these aspects are also strengthened. But when I look at the actual proposals, they contain too little of this social component. When I look at two studies recently published in Europe, one about women's pay on the labour market and the other about poverty, then it is a sign of our inadequacy that we have poverty again in Europe and that the differences between men's and women's pay are still so great.
The social task has not therefore been completed, and so if we are for the internal market, the social component must also be included. If the left and the right have recently had election results that in fact stem from social ills and the feeling that the social aspect is being overlooked, that we are again pursuing a narrow-minded national economic policy and we believe that is the way to deal with globalisation, it is also because we have not sent the citizens enough signals saying 'yes to the internal market' and 'yes to social Europe'. That is very important for us and we would like the Commission to do more here.
Mr President, Commissioner, when discussing your paper, our group took the view that the Commission has found the right course and is pursuing that course with great confidence, sticking to the areas of policy that it defined at the start of its work, and that it is taking them forward in a way that gives the impression that it is acting with conviction. That comes out in the very first sentence of your work programme, where you say that the policy areas in which the Commission is to be active will meet with broad agreement. We welcome that. We welcome this self-confidence and we also welcome the fact that the Commission has found a clear course. We still want stronger leadership, however. And to stay with the image of a course, we would like you to sail more strongly with the wind, so that you will go faster.
That was early praise, so to speak, but in essence we are saying that this is a good programme; in our opinion, however, it is not enough for the situation in which Europe now finds itself. What we are missing above all is a clear word about Europe's future. In the 24 page working paper you devote all of three lines to Europe's future, but the question of where we are heading, what our common 'progress' should look like, is not answered, and this strategy for a work programme does not even attempt an answer.
That we are all working together for Europe is not taken for granted as much as this paper suggests. As Mr Nassauer has already said, it is unfortunately not accepted by the public as much as we would like. That is why it is important that the Commission sets the direction here. We want the Commission to spearhead the movement, demanding clear instructions as to where the European future is actually to go.
Your strategy is to supply results. We think that is good. Results are fine for showing the areas in which we are in fact visibly active. Only again and again we have the problem that national politicians, mostly from governments, take the credit for successes, while Europe has to take the blame for failures or unpleasant consequences. The Council's good results are the most recent example. In Germany, at least, these good results are being credited to Mrs Merkel and the groundwork done by the Commission and European Parliament is not noticed at all. To that extent, the strategy of delivering results is a very ambivalent strategy.
Moreover, for all the welcome initiatives you present there are some that make us wonder what the grounds are for your satisfaction. You speak, for example, of a renewed consensus on enlargement. We cannot see that. You also want a common central database for fingerprints. There is no consensus for that either. It surprises us, especially in the light of the fact that, at the start of his term of office, Commission President Barroso styled himself a champion of civil rights. Such a database is the opposite of what he announced at the start of his term of office.
My colleagues will speak further about the various areas of policy. I would just like to mention one fundamental structural point that we have always raised in past debates. For the sake of being closer to the citizens and of making this document easier to handle, we would like you to say precisely what are legislative initiatives, what has nothing to do with legislation, what are new initiatives and what are follow-up measures, so that we really know what concrete steps we can expect in the coming year.
Of course we would like the citizens to be involved. The Commission is keen on communication. We believe that is right. The more interactive that can be, the better. If, for greater visibility for the policy of results, we can have these debates on strategy not only in the European Parliament, but also in the national parliaments, that would be an important step towards making clear where which policy comes from in the common Europe.
on behalf of the Verts/ALE Group. - (DE) Mr President, Commissioner, I would also like to address the question of how Europe is to find its way back to its citizens and to discuss climate and energy policy as an example. I believe there has seldom been so much attention paid to the particular role and task of Europe as in the last few weeks, when everything has focused on the big question of climate protection policy and energy policy, that is on the biggest environmental policy issue of all.
I was very pleased with the outcome of the summit, because even though there is still a lot to negotiate in the small print the summit still achieved what the public expected after being made aware of the issues by Al Gore or the Stern report.
What the summit achieved was to give the public the impression that we are initiating a paradigm change, that we are bringing renewable energies out of a niche and that we will in future be backing energy efficiency in quite a different way than before. The key thing now is that we should also live up to the expectations we have awakened in Europe. If I may say so, Commissioner, I am not yet so sure that we will, because Mrs Merkel had scarcely announced this summit decision and declared the successes when it started all over again in the nation states and to some extent in the Commission, too. Everything was called into question again. As always, Mr Verheugen came out against the progressive trio of Commissioner Piebalgs, Commissioner Dimas and Commissioner Kroes. And I am not so sure whether Commissioner Barrot will be able to implement the results of the summit properly, neither - I am saying this expressly here - do I have any confidence in Commission President Barroso and the energy policy revolution he proclaims.
You really are the right person, Commissioner, to try and see that, for example, the debate about the European constitution gets a better future by ensuring that the great expectations that we European politicians have awakened these last few months are not disappointed again. The negotiations on the small print of the summit declaration are only just starting, and I can see some powerful, influential men on the European stage, including Mr Verheugen and Mr Barroso, who despite Chirac's departure in France are building a kind of old boys network standing in the way of the sustainability of these summit decisions.
on behalf of the GUE/NGL Group. - (DE) Mr President, Madam Vice-President, quite honestly I am not particularly convinced by the Commission communication on the Policy Strategy for 2008. Why should that be? For one thing, it is rather like a store catalogue and the priorities are not established clearly enough. For another, there are many points that are highlighted as 'key actions' but they are very vague and say very little.
To mention a few examples: the initiative aimed at reconciling family and professional life, legislative initiatives to strengthen consumer protection, further initiatives to implement the EU Maritime Policy - we find one initiative after another, but in what specific way consumer protection is to be strengthened, what you intend to propose in that area, does not appear. All too often there is nothing precise.
With regard to the social situation in the European Union, you announce - as it says here - a social reality stocktaking, and at the same time you announce visionary initiatives to promote solidarity and access of citizens to rights and opportunities. I have to say I was quite amazed to read that here. Do you really believe you can convince the public about the European Union and especially about Europe's possibilities, and allay people's fears for the future, when in this paper you as good as admit that you know nothing of the social reality in the European Union?
My fellow Members Mr Nassauer and Mr Swoboda have already raised this question. I do not believe you will win the public over again like that.
Now a word on the subject of cutting red tape and better regulation, which is said to be at the heart of the Commission's daily work. Better regulation does not start simply by presenting a much more detailed strategy; it is important and essential to assess its impact, and it will in fact be interesting to debate the results of the external evaluation of the impact assessment system. I would like to stress, however, that better regulation must not necessarily mean deregulation or boil down to minimal regulation.
Finally, Madam Vice-President, I would like to ask what is happening about the announced withdrawals of legislative proposals. In my report, Parliament asked that the Commission's annual legislative and work programme should show precisely which legislative proposals the Commission is thinking of withdrawing. Could you say briefly what is planned for the way ahead until 2008?
on behalf of the IND/DEM Group. - Mr President, the climate change initiative has been raised to the very top of the agenda. Despite serious doubts about the extent to which CO2 causes global warming, the EU is determined to lead the world in reducing emissions. But, apart from nuclear power, sources of energy other than fossil fuels are still far from viable. This is true of renewables in particular. We now have a binding target of 20% for renewable energy with no proper assessment of the methods of achieving this ambitious goal or its cost.
Permit me to mention a lesson from the kindergarten school of economics. If you raise the cost of a resource, you make goods more expensive and you reduce competitiveness. We are told that this initiative will stimulate innovation in renewable technology and improve exports. Instead, it will make us all poorer.
I suggest this sudden obsession with carbon emissions is a distraction, an attempt to take our minds off all those other projects that have had disappointing results, such as the Lisbon Strategy, immigration and asylum policy, reform of the common agricultural policy, the euro and several more.
on behalf of the ITS Group. - (NL) Mr President, in actual fact, the way in which the Eurocracy, as a kind of enlightened despotism - always for the benefit of the people, of course - imposes its own will on the European peoples never ceases to amaze me. Only a few weeks ago, Mr Barroso, the President of the Commission - and even though a President of the Commission may be a high official, he is, in the final analysis, only a purely politically elected official - told the Dutch people in their own country that they should now move on and accept this European Constitution, which, despite the rejection and democratic referendum in two Member States and despite the fact that quite a few other Member States do not even dare organise a referendum on this topic, is gradually being implemented anyway.
This is not entirely dissimilar from the accession negotiations with Turkey, which have no democratic basis whatsoever and which were also decided on by European institutions that are far removed from the citizens, by excessively privileged officials and Heads of Government who very deliberately refuse to ask the public its opinion even on an issue as fundamental as this one.
Today is no different. In its policy strategy for 2008, the Commission has announced measures that should bring about a fresh immigration wave to Europe, even while its citizens are demanding the exact opposite. They are finally asking us for effective measures to limit, or ideally put a stop altogether to, the immigration from non-European countries by adequately protecting our borders and by phasing out the semi-legal immigration channels, such as that of family reunification, which is far too lenient.
In the Commission proposal, the impression is given that this is a temporary phenomenon and that non-European temporary workers are expected to return to their countries of origin in a relatively short period of time. This is deception. Reality has taught us that these temporary workers do not return home, that their relatives join them sooner rather than later, and that subsequently, no measures of any kind will force these people out of the country. As a result, the Community is once again lumbered with the consequences of this short-sightedness, the clash of cultures, the forming of ghettos, crime as a result of people being uprooted and eventually, the breakdown of a whole community.
I repeat, then, that a fresh immigration wave is absolutely pernicious. Instead, we should start by protecting our European borders, develop a European policy for returning illegal immigrants and aliens who have become involved in criminal activity, and should demand that those non-Europeans who are on European soil legally should become thoroughly integrated.
In Brussels, Europe's capital, 40% of the residents of non-European origin, including third-generation, are currently unemployed. So do not try to tell me that we should import even more unemployment. Finally, I come to the essential thing, which is that the European project is once again being met with much distrust among the European citizens. Europe will not generate renewed enthusiasm until such time as it becomes truly democratic and listens to the wishes and needs of its peoples and citizens.
(IT) Mr President, ladies and gentlemen, there are many interesting aspects to this proposal; for reasons of time, however, I will focus on three points.
Firstly: energy. The European Council has made a significant contribution in this area, and I hope that the Commission will succeed in converting these directives into practical and effective proposals. This commitment affects us all, and I would like to take this opportunity to reiterate that the EU, which asks the Member States to make great efforts to reach the targets, should set a good example: with a single action - rationalising the Strasbourg seat - it would achieve not only a significant reduction in waste in terms of energy, paper, heating, lighting and moving thousands of people in cars, trains and aeroplanes every month, it would also send out a strong political message that would undoubtedly have a positive impact on our citizens.
Secondly: Lisbon. The lifelong learning programmes launched this year are certainly valid instruments; however, there is a need to strengthen the measures to close the gap between education and entry into the world of work, particularly for young people and researchers who are otherwise forced to leave our borders. It is also important to encourage mobility among young people, including with regard to informal learning, to stimulate family policies in order to meet the demographic challenge, and to improve access for small and medium-sized enterprises to credit, including through microcredit programmes, and to EU funding, particularly with regard to research and innovation.
Thirdly: multilingualism. I hope that the Commission will honour the commitments made in its communication in November 2005 with regard to, and I quote, 'promoting multilingualism in European society, in the economy and in the Commission itself'. It is unacceptable that documents intended for all EU citizens, such as websites and, in particular, information documents relating to European programmes, apart from notices, should be available in two or three languages only, effectively restricting access for many small communities to European Union funding. A perfect example of this is that the documents for accessing the LINGUA programme for the promotion of multilingualism are in English, French and German.
(ES) Mr President, Commissioner, you have spoken beautifully, expressing plenty of enthusiasm and good intentions, but, as usual, we must get down to realities, particularly when it comes to talking about budgets.
Commissioner, the last document that Parliament had in relation to budgetary priorities was presented in December last year. I am talking about the resolutions that accompanied the current budget, the 2007 budget.
Our question would be whether you believe that those resolutions, which we approved by an overwhelming majority in this House and which you received very warmly, have been incorporated into the annual political strategy document.
It seems to us that they have not been incorporated and that is a problem, Commissioner, because we always find ourselves in the same situation: Parliament draws up a series of guidelines that should be taken into account in the next budgetary procedure, you lay out your political priorities in this annual political strategy document, you add a budgetary component, but you do not take any notice, or at least you do not take sufficient notice, of everything Parliament asked for the year before.
That happens year after year. We have yet to find a perfect balance between the budgetary procedures and the European Commission's legislative programme and therefore our two institutions often work in parallel, but we have not yet managed to bring our systems into line.
You are playing a game with the timetable. You draw up political priorities but, as the rapporteur for this year's budget, Mr Virrankoski, has said, Parliament has not so far had any indication of what the European Commission's political priorities for this year will be, and that means that, when it comes to drawing up the budget, we will find yet again that this Parliament's budgetary priorities do not coincide with the political priorities laid out by the European Commission.
We find this, for example, within the framework of the financial implications. You intend to fund these political priorities by means of certain headings that are increasing and other headings that are being reduced; you are asking us for 890 new posts in the Commission, although you hope to create most of them by means of internal readjustments; furthermore, you expect to make adjustments in the executive agencies. Commissioner, like every year, we feel a degree of confusion and during this year's budgetary procedure we hope that we will be able to reach agreements that do not involve great budgetary tensions with the Council, nor, in particular, with you.
(SV) Mr President, Commissioner, I shall begin, like so many others, by expressing my satisfaction at the fact that climate policy and energy policy are now high on the Commission's agenda. I too thought that the result of the summit was satisfactory. I also think that the concentration on growth and employment is to be welcomed. Allow me to remind you of the major review of the economic and employment guidelines due next year. This is important, and Parliament has emphasised on numerous occasions how important it is for Parliament to be properly consulted on this occasion and to have plenty of time to submit its proposals.
I shall now turn to the topic discussed by Mr Swoboda, among others. I believe it was Jacques Delors who once said that no one loves the internal market. That is why it needs to be supplemented and balanced out by a proper social dimension. The Commission talks a very great deal about the social dimension, but delivers extremely little. There are few new proposals in the social area.
Allow me nonetheless to mention what is positive. It is positive that the Commission is now addressing the issue of discrimination outside the labour market too, for example against disabled people and other groups. It is positive that social services are being discussed and that an attempt is being made to clarify what is distinctive about them. We had a debate about this yesterday in response to a report, and I personally hope that clarification will be in the form of a sector-specific directive. Otherwise, what we have are surveys of the social situation and of the way in which labour law operates. There are all kinds of surveys, but few practical proposals. Allow me to mention two proposals concerning areas in which I think fairly practical initiatives could be taken.
Restructuring is taking place all around Europe. Old jobs are disappearing, and new ones being created. The information and consultancy instruments we have, for example the European Works Council and the Directive on Informing and Consulting Employees, do not work properly. Employees lose their jobs without having been properly informed of the process under way and without having been involved in that process. It is time that the Commission took the initiative and reviewed the existing directives to ensure that they operate as intended.
The second area is that of the working environment. With the 50 or so directives that exist, Europe has made huge progress over the years in terms of the working environment. There are now very few deaths and injuries in the workplace. At the same time, new problems connected with the working environment are arising out in the labour market because of the way in which the latter has changed. These include stress, burn-out and harassment. In these areas, Commission initiatives are conspicuous by their absence. My advice to the Commission is not just to talk about the social dimension but to deliver, for example when it comes to information, consultation and issues concerning the working environment. (Applause)
(HU) The foreign policy ambitions of the European Union are impressive. Unfortunately, the amounts of money available are not in harmony with these ambitions. What is even worse, the distribution of the limited resources does not follow or reflect our priorities.
We expect that the 2008 budget will support the process of enlargement and the successful preparation of candidate countries and potential candidate countries more effectively than did those of the past. The accession negotiations that have already begun must be continued, and done on the basis of their own merits. We consider it a welcome development that the document considers it a priority to find a solution for Kosovo. The time has come to take decisive steps in creating equilibrium between the eastern and southern dimensions of our neighbourhood policy. From this perspective, it is a good sign that the strategy contains several new initiatives with regard to the southern, eastern and Caucasian countries as well. We recognise that this is a step forward.
It is desirable that the promotion of democracy and human rights should be the guiding principle of the European Union's policy of support, which should be implemented not only in words but also systematically in practice. Unfortunately, this has not yet happened.
Much is said in the document about the importance of energy policy, and with this we are unreservedly in agreement. However, we regret that the substantive and institutional requirements of the foreign policy component of energy policy are not in the document. We must absolutely devote attention to this matter, since this is one of the major challenges of this new era. We have little money, and so we must use what we have in an effective and visible manner that focuses on priorities.
(PL) Mr President, paper is a very tolerant medium. You can happily write anything you like on it, but implementing what is written can be much more difficult. Essentially, that is how I would describe the latest Commission statements. They are noble declarations, but they sometimes create virtual reality.
For example, in the very introduction to the document on the Union's Annual Political Strategy 2008 there is mention of the initiative to create a European Institute for Technology. A couple of pages further on, however, it is stated that the aforementioned institute will indeed be created, but only in 2009 at the earliest. I have actually read carefully through as many as several dozen priority Commission actions for the coming year. We need to be sensible. If everything is prioritised, the term priority loses its meaning.
In the area of external policy, there is reference to progress made by the Western Balkans towards future membership of the Union. In fact, the accession of those Balkan countries depends on institutional reform of the Union, which means the countries concerned have become pawns in our own disputes within the Union. This is a further instance of the gap between the statements made and reality. I agree with the previous speaker who stated that the issue of the South Caucasus countries and their progress towards possible future membership of the European Union should be given greater prominence in this document.
(DE) Mr President, Commissioner, ladies and gentlemen, in the Europe of 27, there are few political organisations that claim to work in such a transparent and structured way as the EU itself. Yet a look at these work programmes, including the one for 2008, just leaves us with long faces. For 2008, too, we find the habitual proclamation of better regulation, but programmes stand or fall on their implementation rather than their proclamation.
From the point of view of budgetary control, 2008 will be another disappointing year. We note the lack of management measures and proposed approaches to implementing the promise Commissioner Kallas made in 2005 to obtain an unqualified Statement of Assurance on the EU budget from the European Court of Auditors by 2009. I should like to remind the House of the 44% error rate for the Structural Funds that has been detected once again for the 2005 budget. After all, the Commission President has confirmed this promise: we would have expected the Commission to remember its promise and take the necessary steps in its own field of direct management, at least.
2008 is the last year in which the Commission will be able to change anything. Incidentally, it is the first year in which the recipients of EU subsidies have to be disclosed. We would have logically expected to see a mention of this milestone of EU support policy, too. Perhaps the silence means this disclosure is not taking place? After all, up to now, there has not been a single document - even a single line - about how the Member States and the individual EU funds are to implement the publication requirement. Nor have there been any suggestions whatsoever as to what is to be done with this information. We need, or rather the Commission needs, to think about the way this information is to be used and the consequences of this information for the individual policy areas.
The bottom line is that, in our view, the 2008 work programme is a disappointing document in which the Commission falls far short of its own proclamations.
(FR) Mr President, Commissioner, ladies and gentlemen, I should like to thank the Commission for this document, which is timely, coming as it does at the start of our budget procedure. It is consistent with our priorities, which are the Lisbon Strategy, the fight against climate change and its effects, judicial cooperation and so on, but it overlooks the importance of the social dimension and of social cohesion in the future of the Union.
Your priorities are needed to enable the Union to rise to the challenges of globalisation. Nevertheless, I question the fact that neither the financial perspective nor the programmes as they have been codecided leave us with much room for manoeuvre.
To be more precise, with regard to competitiveness, growth and employment, if the margin is left unchanged - at EUR 70 million - if new priorities are announced regarding Frontex and Eurojust and if three new transport agencies are created, then certain policies are liable to suffer: I am thinking of the seventh FRDP, which could have difficulties in getting off the ground; I am thinking of the trans-European transport network, funding for which is absolutely crucial; I am thinking of all those social policies that are not yet sufficiently developed; and I am thinking of the CIP, which is a vital tool of the Lisbon Strategy.
We ought not to reduce the commitments of these already badly-managed policies. It is not only European growth that is at stake here, but also our objectives regarding competitiveness, employment and solidarity.
As regards the freedom, security and justice policies, the margin of EUR 32 million is very small. Increasing the funding for policies arising out of Frontex and Eurojust will inevitably reduce the resources originally allocated to other vital programmes, such as the integration of third-country nationals and such as a truly ambitious policy aimed at refugees, the protection of fundamental rights.
The European Commission is implying that these programmes are not yet up to speed. Why, though, were they not implemented quicker?
With regard to agricultural issues, I join my colleagues from the Committee on Agriculture and Rural Development in expressing serious doubts about the proposal for a single CMO covering all agricultural sectors. This could result in a lack of consideration being given to the specific characteristics of some agricultural produce.
Given that the scope of the 'health check' exercise is not yet known or detailed in the Commission proposals, I would ask you to provide some clarification on this matter. The recent statements made by the Commissioner for Agriculture contradict what you wrote.
As for the Union's actions, we are anxious to see all of the declared priorities upheld. We cannot accept our priorities regarding health, education and promotion being neglected in favour of energy.
Finally, I am surprised at how brief were the allusions made to the revision exercise scheduled to begin in 2008. This leads me to address the Commission directly: is the revision of the financial perspective a taboo subject?
I have already expressed my curiosity to know the estimated additional cost of the better regulation initiative. Could you provide us with the estimates for which we have been waiting for so long?
Finally, I should like to see the spotlight put on communication this year. It is mentioned in this text, but the Commission's actions need to be refocused on this matter. The Europe of democracy is at a standstill, the citizens are turning their backs on it and our texts are more and more ambitious. We are far from achieving our dreams.
Mr President, the Barroso Commission has now achieved its cruising speed, and the more assertive strategy that we have here should be fully examined and debated inside national parliaments and parties. It is a splendid tool to both inform and stimulate a national discourse about the EU dimension, and Commissioners should be sent forth to sell it.
The strategy is sensibly reticent about saving the Constitution, but its work foreseen on reviewing the workings of economic and monetary union and on the social dimension of the single market should prepare the Commission for the IGC that we confidently expect for the second part of 2007. So, also, the review of the financial system should be brought forward to assist the search for a solution to the constitutional crisis. Money on the table can assist the IGC, and no reform of the expenditure side of the finances can be sensibly approached without a systematic review of the common policies.
Mr President, first of all my apologies for not being here earlier on. I got a puncture and unfortunately there is not enough hot air in Strasbourg to keep things going!
A Uachtaráin, a Leas-Uachtaráin, ní mór don Choimisiún Eorpach cur chuige straitéiseach a chleachtadh agus é i mbun polasaí polaitiúil a chruthú. Beidh aire ardaithe ar bharr an chláir oibre feasta. Glacann rialtaisí an Aontais Eorpaigh le moltaí an Choimisiúin ar an ábhar seo. Is faoin gCoimisiún é anois, áfach, moltaí reachtúla a chruthú, a chinnfidh go dtiocfaidh laghdú 20% ar sceitheadh C02 faoin mbliain 2020. Táim lánchinnte go dtabharfaidh Parlaimint na hEorpa tacaíocht iomlán don phlean polaitiúil seo.
Outside of the issues in relation to climate change which I have just mentioned, three other key areas that the Commission must face and deal with in the coming year are the issues of ensuring the delivery of the Lisbon Agenda and, in particular, investment in research and development - 3% of GDP - looking at areas of innovation and encouraging the new technologies, which will become the major employment opportunities for Europe in the future.
Secondly, there is the issue of reconnecting with our young people within Europe. For too long, we have spoken about the wonderful wealth and resource that is our young population within Europe. However, outside of the Erasmus programme and one or two other, smaller, educational programmes, the actual original idea of Youth for Europe action plans seems to have been forgotten and put to one side. And, as I said, this is a huge resource, not just in economic terms but in development terms - in ensuring we can deliver a proper and wonderful future Europe to future generations.
Thirdly, the common foreign and security policy is a key element, one where Europe must be seen to deliver on the world stage, and yet there seem to be difficulties with regard to the budget and forward planning with regard to what can be done there.
Madam Commissioner, I know you have much on your plate at the moment and there are other difficulties interinstitutionally, but unless we are seen to act on behalf of our citizens and deliver to our citizens, then all of the bureaucracy is not going to help.
My final point is that we should cut red tape and make it easier for businesses to operate. Better regulation and less regulation could be a way forward to achieving some of those goals.
Mr President, Commissioner, I think I participated in all the recent debates about the policy strategy and I have had cause to criticise it.
This morning I want to welcome the early start that you are giving us on the development of the policy strategy. I agree with you that this is important in stepping up our political dialogue. I think you said that you were looking for frank and productive dialogue, so I hope that you will accept my remarks in that spirit.
Commissioner, one of the major concerns I have with this document, as with the previous ones - and I hope that discussing this now may prompt you to do something about it - is that I want to see the focus and resources underlying your work devoted also to consolidating and implementing the existing legislation. Policy strategy is not just about new initiatives. We want you to have the maturity to tell us about what you are doing to implement the existing rules and regulations. In my particular area of interest, the single market, you rightly talk about allowing citizens and SMEs in particular to benefit from that market. I suggest to you that in 2008 by far the single most important thing you can do is to make sure that the Single Market for Services Directive is properly implemented in all Member States. That would be more important than any other initiative you may want to take. I want to see it in your strategy when the proposal comes out.
And just two other things: I am surprised that there appear to be no policy initiatives at all in the area of the knowledge society and information technology, despite the fact that there is a large and important work programme in progress. So maybe you should look at that. I do not think that initiatives have dried up in that area.
Finally, on the issue of better regulation raised by a number of my colleagues, it is no use whatsoever for the Commission to continue these excellent initiatives, if nobody knows about them. Why is that not on your list of communications? Because our citizens need to know what is going on and need to be engaged with the process if we are to assess its impact. So please put that as one of your communication priorities.
(NL) Mr Swoboda, Mr Andersson and Mrs Guy-Quint have all argued in favour of more initiatives in the area of a social Europe. This is what they miss in these proposals. I should like to take this one step further and say that Europe should be more social not only within Europe, but also outside it. It is when Europe is a world partner that it becomes obvious how much the aspect of development and the relationship with development cooperation are lacking from a number of topics in the work programme for 2008.
I would, in this respect, mention the areas of agriculture, the review of the European framework legislation for pharmaceutical companies and maritime policy. This year's general objective in the European consensus on development is once again to reduce poverty in Africa and to achieve the Millennium Development Goals, but the fact is that, as regards the Millennium Development Goals for Africa, things are heading the wrong way.
Where does the Commission intend to go from here? In the tenth European Development Fund, which is currently being prepared and which accounts for half of all the development funds, only 2% is being set aside for education and 2.5% for health care. This is, of course, in stark contrast with what this working programme is hoping to achieve.
Secondly, today, Commissioner Mandelson and others are discussing economic partnership agreements with ministers from developing countries and the Union's ministers for development cooperation, a wide-ranging issue indeed. In actual fact, our counterparts from developing countries have the feeling that we are prizing open their markets rather than placing their development at the heart of our policy. Another inconsistency.
Turning to agricultural policy, I should like to give you an example from the fishing industry. For the Seychelles, fish, and mainly swordfish, is an essential product to be brought to our markets. We, however, reciprocate by imposing a non-tariff trade barrier in the form of the requirement of very low cadmium levels. While we allow much higher cadmium levels in our chickens and pigs, we ban swordfish from the Seychelles with low cadmium levels. This inconsistency in many areas of policy must be addressed in this programme for 2008.
Mr President, Madam Commissioner, President Barroso always speaks of a Europe of results. I like that phrase but I have to conclude unfortunately that, in the area of fundamental rights, the European Commission is falling short of its promises.
I remind you once again that, in 2004, Mr Barroso got the green light for his Commission only after a solemn pledge to become the champion of fundamental rights. Unfortunately that is not reflected in this document and it is not reflected in the actions of the Commission over the last two-and-a-half years. In this area, the Commission is timid and reluctant. You should not only defend, but also promote fundamental rights.
There are two things in this document which strike me. First, there is an imbalance between your proposals to fight terrorism and your proposals to defend privacy and civil liberties. There is a distinct imbalance there. We urgently need data protection in the third pillar and I wish the Commission would push harder for that. Even if there is no consensus within the Council, then it is still for the Commission to show political leadership. Do not wait for the Council! Let the Council explain why it cannot agree on data protection in the third pillar. You should make it very clear where you stand.
That also goes for the 'horizontal directive' that this Parliament has called for repeatedly, banning discrimination on all grounds, everywhere and not only in the workplace. We therefore welcome the initiative to combat discrimination outside the labour market. However, I think that, in reality, what we are talking about here is only a consultation.
Commissioner, show more courage! Show more sincere and personal commitment to pushing anti-discrimination legislation. Show more leadership, and do not wait for the Council.
I also have a very practical proposal, which you do not even have to include in your strategic programme. In the context of 2007, the year of equal opportunities, I would like to ask Commissioner Barroso to do a personal chat session with European citizens on the issue of discrimination and fundamental rights. I would like the Commissioner to say whether she will pass on this request, or proposal, to Mr Barroso and see if he is willing to comply, because that would show his personal commitment to fundamental rights.
(PL) Mr President, Commissioner, thank you for presenting the Annual Political Strategy 2008.
With regard to the priorities mentioned by the Commissioner, I should like to highlight our commitment to environmental protection, and in particular to combating climate change, the need for a common energy policy, the implementation of the social agenda and the issue of enlargement.
There are many challenges before us. We need to rise to tackle them in a way that will bring about greater cohesion between Member States and increase the citizens' trust in the Union. Last year, in the context of our relations with Russia, the Union showed that it is capable of demonstrating solidarity with its Member States. This political trend should be fostered.
If we promote high standards of environmental protection we shall gain respect and strengthen our position on the world stage.
Following the latest enlargements and the results of the referendums in France and the Netherlands, it appears that we should devote more effort to cementing the Union than to further enlargement. The accession of Croatia seems to be the only priority in that regard at present.
We must achieve something tangible for our citizens, so many of whom are still out of work and deprived of their rightful opportunities for development.
(DE) Mr President, Commissioner, it is said regularly - in the Commissioner's speeches, for example - that Europe should concentrate on the essentials and that our aim is to bring Europe closer to its citizens. After all, Europe - particularly the Commission, of course - is judged on the extent to which it backs up its words with action. Take bureaucracy reduction, for example - the Commission's flagship. Looking back over recent weeks, I note that the Commission has presented a new strategy on health at work for the next five years, with particular regard to small and medium-sized enterprises, which identifies SMEs as the scene of most incidents. These will undoubtedly have to reckon with requirements to match in the near future.
Take consumer protection: there is now a Green Paper on this that makes the relevant stipulations. I think it is good that the Commission is giving thought to where unnecessary bureaucracy can be eliminated. Commissioner, the best kind of bureaucracy reduction starts with the absence of bureaucracy creation. The Commission has simply failed in this regard in recent years, in that it has continuously presented new legislative proposals.
On the other hand - and the Commission's stubbornness in ignoring Parliament's words is astonishing - we are stipulating all the records insurance intermediaries will have to keep in future when negotiating with consumers about the relevant products. In terms of the suggestion that we examine the issue of hedge funds without calling for regulation - the risks concerned have been regularly mentioned by Jean-Claude Trichet of the European Central Bank in this House and by the central banks around the world - there is no mention of this in the Commission's plan for 2008. The Commissioner's colleague Mr McCreevy is not doing anything in the areas that present real risks - which smacks of neglect of duty. We are not calling for regulation, but simply for an analysis of the status quo. The strategy paper says nothing about this; nothing is being done in this field - which is indeed astonishing. This is strongly reminiscent of clientele politics for the benefit of certain regions of the world.
(PL) Mr President, Commissioner, I was pleased to hear the Commissioner expressing a desire for cooperation between the European Commission and the European Parliament. Clearly, the Strategy and the Commission's work cannot be divorced from the needs and expectations of the citizens of the European Union.
That is why I wish to refer to one of the Commission's priorities that the Commissioner emphasised strongly in her presentation, namely solidarity. I do not wish to speak about economic solidarity, but instead about social solidarity. I welcome the Commission's statements that take account of such solidarity. These include the equal opportunities policy, the prevention of discrimination outside the labour market and combating all its manifestations, reconciling family and working life, and also eliminating youth unemployment.
All this is in the plan for the current year 2007, which has been designated the European Year of Equal Opportunities. I understand that this must be taken forward. I am especially interested, however, in the Commission's statements and actions aimed at supporting and protecting fundamental rights, with particular reference to the rights of children, including a forum on the rights of children. I am glad the Commission wishes to protect children using the Internet and other new media, but above all else I welcome the fact that the Commission wishes to combat child poverty.
It is our duty to ensure that every child enjoys a decent standard of living. In this connection, I should like to ask the Commissioner about the state of progress on existing projects prepared by the Commission. There are some Parliament ones too. In particular, I have in mind the regulation on implementation of maintenance payments, for which I am the rapporteur. This aims to ensure that maintenance payments can be obtained swiftly and directly when those responsible are working in other Member States and have defaulted on their payments, thus condemning their children to a life of poverty because they are deprived of an appropriate standard of living.
That is why I am asking if the Commission does want to see progress on this issue, because thousands of European children are longing for this regulation. They need our help.
(FI) Mr President, the Commission's communication on the annual political strategy contains some fairly new moves, especially in the areas of energy policy, immigration and the simplification of administration.
The Commission's communication is rather incoherent. It is divided into four parts: prosperity, solidarity, security and freedom, and Europe as a strong international player. This structure is poorly suited to administrative structure and multi-annual financial frameworks. The goal of activity-based budgeting and administration is to make administration transparent and clear, which is what a communication of this type fails to promote. It is hard for the reader to follow what the Commission intends to do in the current sectors. It is difficult to see how both human and financial resources are to be channelled.
The Commission appears to have faith in administration. It is going to create another two separate agencies in addition to the previous ones and the European Institute of Technology besides. In my opinion, more bureaucracy should be viewed extremely warily. No new administrative bodies can be set up unless they are absolutely necessary.
One surprise is that the Commission is to establish two new policy programmes under Heading 4, which would relate to climate change and energy efficiency. The costs of these next year would be in excess of EUR 20 million. It is astounding that, just two months after the new financial perspectives began, new expenditure is being proposed for them. In terms of budget policy, it is regrettable that the Commission intends to find the money for the new expenditure by postponing the financing of existing programmes. Parliament should make a careful appraisal of this move, which could lead to its own priorities being undervalued.
With all this in mind, we can look forward with interest to concrete legislative and budgetary proposals by the Commission.
Mr President, Vice-President of the Commission, the Lisbon Agenda of course is the right road. But on that road, nothing is more important than the health of our people and the health of our environment. That has been the flavour of the week.
Now, on climate change, of course, if we do not keep below that 2o target, we know the devastation that will result in terms of flooding and drought and population movement and so on. The other day I went up the Thames with the Environment Agency, saw the need for a new barrage at the estuary of that river, saw the flood plains which are going to be affected by flooding, and saw the building that is going on on the flood plains without taking account of the need to put people higher on those flood plains if they are going to live there.
We are not designing yet. We are not preventing yet and that must be our agenda in 2008 and beyond. We need a policy of prevention. We also need a policy of managing existing threats. We need a combination of law and individual effort. Hence, we need the 20% reduction targeting greenhouse gasses by 2020. Hence, we need the 20% target for renewables. Hence, we need the biofuels targets, particularly with the second generation. But, hence, we also need the eco-labelling revision to help consumers understand the options, and we need action on light bulbs and stand-by switches and so forth. Hence, we need effective implementation and monitoring by the Commission and particularly, may I say, of emissions trading and the national action plans. And I ask the Commission to be tough on Member States on these.
There is no second chance. We have to keep the price of carbon high to encourage research, innovation and substitution.
(ES) Mr President, Commissioner, thank you very much for your clear explanation, which seemed to me to be rather short.
The truth is that 2008 is going to be a key year in terms of moving forward the debate on the new budget for the European Union, which should accompany the constitutional advances that we trust will be consolidated during this year.
We need a European budget that is a match for our ambitions and the demands of the European citizens in particular. The current situation appears to be clear and favourable. Ecofin has just said that we are in a solid economic situation, to the extent that the economic indicators are clear, and the extremely weak situation of the part of European GDP made up of wages and employment is therefore notable.
Mr Juncker has said this and all of the ministers have agreed. It is therefore now time to talk about the distribution of the fruits of that growth and this is not just a concern of the governments and social partners. It is a demand from the European citizens.
It has been clearly stated that the current situation is unsustainable and furthermore carries with it considerable risks of regression: the poverty faced by young people, women, the elderly and children; the lack of prospects, which discourages birth rates, and over-indebtedness, which is of increasing concern.
In its programme for 2008, however, the Commission offers us, as a principal social solidarity measure, the management or execution of the Solidarity Fund, which alleviates the situation of people losing their jobs following restructurings resulting from globalisation.
We believe that it is not sufficient, that we need initiatives to incentivise investment: public investment that attracts private investment. With a view to 2008 and the next three-year stage of the Lisbon Strategy, therefore, I propose to you returning to investments. Investments in transport and energy networks, investments in environmental issues and the whole issue of the management and distribution of water, and the great European projects such as GALILEO or SESAR.
Mr President, Vice-President of the Commission, there is much to be welcomed in the strategic approach you presented to us this morning, but I still find something lacking with regard to the cross-cutting priorities and the strategic focus of bringing issues together in a more coherent and holistic manner. I want to refer to two areas that I know well.
One is to do with the High North and you, Vice-President, were kind enough to join us at a conference that Parliament hosted in Brussels a couple of weeks ago. This brings together the issues of climate change and energy that you mentioned, but also maritime policy. It also brings together both the internal and external policies of the Union and somehow we have to get these all together in the same box and give them focus. It means the Northern Dimension. It means participation in the Arctic Council. It also means International Polar Year - which is 2008-2009. Is the European Union even at the table? Can we have a more holistic approach to these issues?
My second area is that of civil justice. If you look for civil justice in this, you find a bit of contract law dressed up as consumer law. You find wills and succession hidden under security and justice policy, where you also find something to do with bank account attachments. Please can we look at civil justice, which is the other side of the internal market, making it function for our companies and our citizens? Please can we call it civil justice, and can we have a pattern of civil justice that gives access to justice so that our citizens can see what is there?
Mr President, I should like to thank the Vice-President of the Commission for attending.
Today I am touching on world trade in particular, because that is my mandate. It goes without saying that I should like to see the Commission move forward on the Doha round, and Mr Mandelson, the Commissioner responsible, is doing an excellent job in pushing that forward. I want to see bilateral agreements used to get into multilateral agreements, because the Commission must look at multilateral rather than bilateral trading agreements, but using bilateral agreements to move towards them.
However, perhaps most importantly, I want to see a transatlantic dialogue. That has been missing and it is something that is so important to the future of the WTO. I believe that the US has failed to come to the table, and we must look at supporting President Bush in his fast-track system in order to bring Susan Schwab, the new negotiator, to the table so that she and Mr Mandelson can form a real partnership and discuss the way forward. I feel strongly that the US has failed dramatically in the reform of the farm bill, while we in the European Union have been reforming and continue to reform our agricultural policy. This is very important and I hope the Commission will stress that fact.
Finally, on your role, Vice-President of the Commission, we should not forget economic partnership agreements. This is part of an ACP agreement. I have been drawing up the report in Parliament and it is vitally important that we finish these by the end of this year so that the Commission can stick to its programme and Africa and the countries involved know exactly what is going on.
Let me finish on a personal note, Commissioner. This is quite important for the UK. You have just spent EUR 1.2 million on a building in the UK. I am very concerned, firstly, about the cost and, secondly, about the diplomatic status of the staff. It is not a diplomatic mission, it is there to represent the Commission, and there should be no diplomatic posts.
(DA) Mr President, Commissioner, there are three points I want to emphasise, and it is very much the budget aspect in which I am interested in this report that you have presented. The programme for better legislation is of course important, and it is not to be seen as an unambitious agenda, as some people make it out to be. On the contrary. Like other speakers, however, I think that the Commission could do a much better job of explaining the efforts now being made to simplify legislation, to assess the effects of new legislation and to involve the general public more effectively when we legislate. Many still see the EU as an ever more tentacular bureaucracy. That is an incorrect view, and I think it important to say so. I make these remarks now, in particular, while Commissioner Wallström is here, because it is of course you, Commissioner, who must convey this message.
My second point concerns the mid-term review of the budget, which must be prepared in 2008. On this subject, I really do hope that the Commission will be ambitious, as there is in truth good reason to doubt the Council's desire to have a genuine and open debate on shifting the priorities around over the next few years. The mid-term reform of agriculture is an important point of departure. We need a debate on the kind of agriculture we want to see, on how much or how little aid it should receive and on whether it is possible to shift resources from agricultural policy to more forward-looking areas such as research and investment in transport.
My last point is very important. It is said that new political priorities will require just under 1 500 more staff by 2008, just under 900 of whom will be new employees - some of them employed as a result of enlargement - while the remainder are to be obtained from re-prioritising. I do not know whether I am too impressed about it being possible to move 2% of staff around. I believe that we must set new guidelines for the EU's and, specifically, the Commission's personnel policy. Is there sufficient adaptability to ensure that the political priorities are met, and does personnel policy provide sufficient scope for employing the right experts, for example in the agencies? I think that we must include issues such as those too in any mid-term review.
(DE) Mr President, Madam Vice-President of the Commission, I should like to discuss transport policy, the poor relation in this House. Even though, together with the Committee on the Environment, Public Health and Food Safety, the Committee on Transport and Tourism is the committee responsible for the most legislative acts, transport always comes last. Yet transport is important. Without transport infrastructures geared towards people's needs, there will be no growth and no employment. It is possible to order everything over the Internet, but not have it delivered via the Internet. Transport infrastructures geared towards people's needs are a prerequisite for growth in trade, particularly between old and new Member States, and so the Commission's approach in its strategy paper is the right one.
I should like to point out that the most important thing is not to demonise transport. Recently, it has been postulated that, for example, no one should fly any more. The Vice-President of the Commission knows that if she wishes to travel from northern to southern Sweden, the choice is between spending hours on a train and having to fly. It is all right for people to fly, as the exhaust-gas pollution caused by air transport can be reduced considerably by means of sound policies. If we succeeded in ensuring that Member States introduced sound airspace control systems at long last, we could reduce the CO2 emissions from air transport by 8-12%. The Member States must do something about this: we should remind them to do so.
Indeed, Vice-President Barrot plans to present a White Paper on urban transport. I am always somewhat doubtful as to whether urban transport is within our remit, but the Vice-President is absolutely right about one thing: urban transport accounts for a large proportion of pollution. Parliament should agree guidelines with the Member States and the regions: that transport is needed for growth and employment, but that this transport should be as efficient and environmentally friendly as possible. This will have to be discussed in greater detail. We are following the same course, therefore, Madam Vice-President - but, without transport, there will be no growth or employment in the Community.
Mr President, I should like to start by welcoming the Commissioner and congratulating her on her choice of Christian Leffler as the new head of her Private Office. He is a good, old friend and was a colleague of mine when I used to have a real job.
Thank you for the annual policy paper, Commissioner. I think it is an excellent document. I think we should basically have four priorities. Because you are in charge of communication, I could perhaps say that there are four things that the Commission should communicate and sell.
The first one is, of course, climate change and energy. The European Union has lacked a true project ever since the end of the Cold War. I think that we are starting to find one, and this Commission has done an excellent job on that. Congratulations on what you did in the European Council.
The second thing you have to sell - and here I would like you to be a little firmer, so I underline what Mr Duff said earlier - is the Constitution. Stick firm on that, because it is your job to defend the Treaties and to defend the interests of the European Union as a whole. Everyone knows that it is in our interests to get that Constitution through in one form or another, most certainly not in the form of a 'mini-treaty'.
Thirdly, as regards defending and selling, there is a lot of talk about protectionism nowadays in the European Union. You need to sell the single market better. The whole system is based on four freedoms: the free movement of goods, services, people and money. When you combine that with a sound consumer policy, as Mrs Kuneva is doing right now, I think you can prove that the single market has been a success story.
The fourth and final element that I personally think you are doing a good job on, but in respect of which the Member States are found to be a little lacking, is enlargement. It is, after all, the most successful policy the European Union has ever had. I know we have to administer it. I know we have to go a little slower. But keep at it and keep on selling it better.
So my four priorities, which I find in your paper as well, are climate change, the Constitution, the single market and enlargement.
Vice-President of the Commission. Mr President, I think that this debate has illustrated excellently the role of a directly-elected European Parliament. Parliamentarians should criticise the Commission, ask for more detailed proposals, point to what is missing or ask about the synergies between different policy proposals. You have also taken the opportunity to congratulate the Commission where appropriate and to call for the introduction of an ambitious climate policy or energy policy, for example, hopefully helping us and the European institutions to work together in implementing these policies.
Listening to the debate, it seems that some of you want the Commission to do more, while others want it perhaps to do a little less. The Commission will always work with the aim of making things better - better quality legislation, better coordination between the institutions and better implementation. This must be the overall goal.
I would like to start by commenting on the procedure and the dialogue that we have started between Parliament and the Commission on the annual policy strategy. I think that it is very important that we improve the quality of this regular dialogue. I think we have already realised that the way to improve it, to make it more effective, is to make it more political. We hope that Parliament can plan in such a way as to ensure that the political groups are involved more consistently, and maybe at an earlier stage in the procedure, because this also allows us to identify in advance some of the questions mentioned here, such as what is missing entirely from our proposals or what you think is wrong with their overall structure.
I think that the political groups should discuss the annual policy strategy in exactly the same way as the different committees do. I hope that the groups will feel the same commitment to this regular dialogue. The points of view expressed in the summary report and which will be endorsed by the Conference of Presidents in September have to reflect the position of both the committees and the political groups. I think that this will help us a lot.
We have to realise that we are at an early stage and that, when we come to the legislative and work programme, we will be able to see more of the details and a clearer outline of the specific characteristics of each and every proposal.
I would also like to comment on the issue of migration, because we in the Barroso Commission firmly believe that properly managed labour migration can make a very positive contribution to our economies and to our societies. As regards asylum, a question several of you also raised, we shall make proposals to approximate the criteria on the basis of which Member States can examine applications for asylum, but this will be done within the limits of the current Treaty and with full respect for the subsidiarity principle.
In the area of visas, which was also mentioned, we shall launch the visa information system, whereby Member States, while retaining responsibility for issuing visas, can exchange information and pertinent data. This is an important step in the right direction and in coordinating between Member States what has to be done.
I should also like to comment on simplification and better regulation. Let me start by saying that I have often heard the criticism that the Commission is legislating too little or that it is not ambitious enough in legislating. We have compiled and checked all the statistics and, if you look at the amount of legislation adopted by the Commission, it has remained remarkably stable. If we look at the number of regulations, directives, decisions and recommendations adopted over the past 10 years, it has only once topped 550 and has only once dropped below 430. The average has been some 489 proposals a year, and last year, at 474, we were very close to that average. So, whatever may be said, those are the facts. Nevertheless, with the careful consultation and impact assessments we are now carrying out on every proposal included in the work programme, I think that we are making particular efforts to ensure that our proposals are well prepared and of high quality. It is therefore important to bear these figures and statistics in mind.
We take the whole issue of simplification seriously and, as you know, we have set out a very ambitious simplification programme of 100 proposals, covering about 220 legislative instruments to be repealed, codified, recast or reviewed over the next three years. On average, there have been about 40 or 43 proposals to simplify legislation or identify legislation which is outdated. We will continue along the same path and at the same pace in order to constantly review legislation. In some cases, it means that we can introduce new legislation and, at the same time, abandon or scrap directives, as we did with REACH, where the 40 existing directives were replaced by a single one.
We also have to be careful to ensure that our legislation is up to date and modern and that we get rid of legislation that is outdated. Therefore, we will continue along the same path and will inform and involve the European Parliament so that we can work hand-in-hand to ensure that the overall political objectives of the Lisbon Strategy are implemented - the four overall priorities that we set out in our annual policy strategy.
Some Members raised the issue of the link between our debate on the annual policy strategy and the budgetary process. I have noted Parliament's desire to improve this link, and it is important that we continue our dialogue on how to do so.
We see the budget and the policy as complementary and the purpose of the annual policy strategy is precisely to set the political framework in which the annual budget is to be established. But the institutional framework is such that there is seldom a direct link between the policy initiatives undertaken in a given year and related expenditure in the same year. There is a kind of mismatch between those processes. As you know, the 2008 budget will finance actions deriving from legislative proposals presented in previous years.
These were proposals that the co-legislators approved in 2007 or earlier. That means that the legislative proposals put forward in 2008 will have almost no budgetary implications for 2008, but will come on stream at the earliest in 2009. Also, many initiatives from the Commission have little or no costs for the EU budget at all. The Commission strongly believes that the new framework agreement put in place in 2005 actually provides a solid basis for relations. It has already improved the flow of information and enhanced the coordination of planning and programming.
Now, let me say something more about the political issues raised here. Some of you referred to the question of fundamental rights. I am surprised at the criticism of the Commission's actions on fundamental rights. I do not think that we should doubt President Barroso's commitment, given both his personal history and the challenges that he has faced to assert his rights and to realise his ambitions. As you know, we have just set up the European agency for fundamental rights and we are in the European Year of Equal Opportunities. I have already mentioned planned action to reinforce the protection of children and to fight discrimination outside the workplace.
I could give a much longer list of the things that we are doing. Right now we are fighting, together with the Member States, to keep the Charter of Fundamental Rights in the new Treaty. I think this is also a very basic provision and making sure that we can defend it will be an important part of the work ahead. I will pass on to President Barroso and the Commission the idea of holding a chat forum on fundamental rights. My experience is that we are never afraid of entering into debate. I think that if we can engage in different ways, we will most certainly do so.
I would have liked Mr Whittaker to stay, because he actually questioned the whole climate change issue. Maybe he has gone back to where he came from, to the kindergarten school of economics at which he said he studied. If he had looked at reality instead, he would have realised that we have already become poorer because of climate change. Climate change is already costing today's society and this is a way to improve our competitiveness, to be in the lead, to say that we can show the rest of the world how we combine the best of environmental technology and the best of our knowledge society in Europe with being ambitious in aiming to use a sustainable source of energy for the future. By so doing, we can lead the way and be an example to the rest of the world. We have already shown that this is possible. That is the path we should also follow in the future.
Let me thank all of you who have given practical examples of what needs to be implemented, because, before we know it, we will also see environmental refugees as a result of climate change and these problems. Of course, other countries have already experienced that, but, unless we take action, we too will be affected, in ways we can scarcely imagine at present.
So, finally, on communication, let me say that the Barroso Commission is the first to have started sending proposals directly to the national parliaments. Furthermore, we now send the same documents that we send to the European Parliament and to the Council directly to the national parliaments. The dialogue that we have engaged in - including more than 350 visits by Commissioners to national parliaments, engaging with their different committees, responding to questions, being heard by the national parliaments - is, I think, absolutely crucial in making sure that the European agenda is also anchored in national parties, in the democratic traditions of each and every Member State.
From a communication point of view, this is very important and we have also now set out communication priorities, including better consultation, better listening and explaining, and being present locally in Member States. Without the engagement of Member States and politicians at all levels, it will be very difficult, as has already been pointed out. We also need political leaders in all the Member States to be able to defend what they have been doing at European level and to say why they have come to certain decisions. We have to engage at all levels and this is of course the intention of our communication policy as well.
We want the European Union to deliver and we want results that respond to the needs and expectations of citizens all over Europe. This means better regulation. Not more or less regulation, but better regulation. It means simplification, more focused action; it means clearer communication, informing citizens and listening more attentively to them; and it also means strengthening the European Union's institutions by completing the Treaty revision. We need stronger institutions and closer dialogue to address the challenges and the opportunities ahead of us and we will definitely play our role in these matters, making sure we can come to an institutional settlement.
In response to the question about renting premises, let me say that we are working together with Parliament, renting a house in London together. This is exactly how I think we should operate in future, working hand-in-hand to project a single image of the European Union.
Thank you very much for this debate. I will of course ensure that the whole Commission is made familiar with your ideas and your positions.
(Applause)
Mr President, I should like to draw your attention to the fact that we need the legislative proposal you spoke about very soon, in order to finalise things with the Council before the next election. There is real urgency in obtaining this proposal, especially as far as energy is concerned.
Thank you, Mr Swoboda, for that comment.
The debate is closed.